Exhibit 10.148

CONFIDENTIAL

Separation and Release Agreement

Dated this 19th day of December, 2007

 

Between:

          Yaron Tchwella (Israel ID Number 56470685)           3 SNIR ST
(address)           HOD HASHARON ISRAEL           (the “Employee”)

and between:

     Comverse, Inc.      29 Habarzel Street      Ramat Hachayal, Tel-Aviv,
Israel 69710      (the “Company”)

Whereas, the Employee is employed by the Company pursuant to an Employment
Agreement dated May 31, 2007 (the “Employment Agreement”);

Whereas, the Company has unilaterally notified Employee of the termination of
his employment with the Company, without cause, and the parties have reached an
agreement to terminate such employment in accordance with the terms and
conditions set forth in this Agreement; and

Whereas, the parties agree that this Agreement shall constitute a final
termination and settlement between the parties with respect to Employee’s
employment with the Company.

Now, therefore, the parties hereto hereby agree as follows;

 

  1. The Company terminated Employee’s services as President.

 

  2. The Company hereby provides notice of the termination of the Employee’s
employment with the Company, effective on January 31,2008 (the “Termination
Date”).

 

  3. The period commencing on the date hereof and ending on the Termination Date
shall be deemed to be the prior notice period given by the Company (the “Notice
Period”). During the Notice Period, the Employee shall remain an employee of the
Company, and the Company shall pay the Employee his full regular salary and all
fringe benefits and social benefits pursuant to the Employment Agreement. The
Employee will continue to serve as an advisor to the Chief Executive Officer of
the Company during the Notice Period.

 

  4. On or prior to the Termination Date, the Employee will return and deliver
all Company property, materials (including without limitation all access badges,
computers, security tokens), files and other documentation in any form,
including, without limitation, all Confidential Information (as defined in the
Employment Agreement), without retaining any copies of such files and
documentation, to the Chief Executive Officer of the Company or a person
designated by the President.

 

  5. The Company shall pay the Employee the following;

 

  (a)

Pursuant to Section II(a) of the Employment Agreement, an amount equal to the
difference between (i) the sum of (A) $400,000, the Employee’s Base Salary,
(B) $400,000, the Employee’s On-Target Bonus and (C) $400,000, the Employee’s
pro rata On-Target Bonus for fiscal year 2007 less (ii) the amounts paid to, or



--------------------------------------------------------------------------------

 

for the benefit of, the Employee pursuant to Israeli Severance Pay Law or
voluntarily paid by the Company in accordance with the formula put forth
thereunder (i.e., one month of base salary for each year of service to the
Company in Israel), including, without limitation, the amounts received by the
Employee pursuant to section 8.1 below;

 

  (b) Pursuant to Section 9(iii) of the Employment Agreement, an amount equal to
$30,000 to cover the Employee’s tax planning expenses for fiscal year 2007 and
fiscal year 2008;

 

  (c) In respect of the 2003 Options (as defined in the Employment Agreement),
an amount an amount equal to $300,000;

 

  (d) In respect of the Employee’s option to acquire 2,250 shares of Common
Stock (as defined in the Employment Agreement) granted on January 27, 1998 (the
“Expiring Options”), an amount equal to the product of (i) 2,250 and (ii) the
excess of (A) the average closing price of the Common Stock for the five-day
period ending on January 25, 2008 over (B) $10.4167; provided, that, if clause
(ii) results in a negative number, there shall be no payment under this section
5(d);

 

  (e) In respect of other special benefits available to senior managers of the
Company, an amount equal to $40,000; and

 

  (f) Any bonus earned and payable to the Employee in respect of fiscal year
2007 in excess of $400,000, determined in accordance with the relevant bonus
plan; provided, that any such bonus shall be paid in accordance with such plan
and at the time that such amounts are to be paid thereunder, but, in any event,
by no later than May 1, 2008.

The severance pay benefits payable to the Executive under clauses (a), (b), (c),
(d) and (e) of this section shall be paid to the Employee in a single lump sum
less applicable withholdings within the later of (i) seven (7) business days
after the Employee’s Termination Date or (ii) the expiration of the revocation
period, if applicable, of the release referenced in section 9 below.

 

  6. For a period of twelve (12) months following the Termination Date, the
Employee, his spouse and dependents shall receive the following benefits:
(a) medical and dental insurance coverages at the current benefit level and at
the same cost to the Employee as is generally provided to active employees of
the Company (provided, however, that if the Employee becomes employed by a new
employer, continuing medical and dental coverage from the Company will become
secondary to any coverage afforded by the new employer in which the Employee
becomes enrolled); and (ii) life insurance coverage at the current benefit level
and at the same cost to the Employee as is generally provided to active
employees of the Company.

 

  7.

All stock options and other incentive equity granted by Comverse Technology,
Inc. (“CMVT”) and set forth on Appendix B attached hereto (does not include the
Expiring Options) to the Employee will continue to vest in accordance with the
terms of the respective underlying option plans or grant agreements until the
Termination Date. Any time periods, conditions or contingencies relating to the
exercise or realization of, or lapse of restrictions under, such outstanding
equity incentive awards shall, if not previously accelerated or waived pursuant
to the terms of the equity incentive award, be automatically accelerated or
waived effective as of the Termination Date. In accordance with the options

 

2



--------------------------------------------------------------------------------

 

agreement and the governing option plans with respect to the Employee’s CMVT
options, the Employee shall have ninety (90) days from the Termination Date to
exercise all of the Employee’s stock options that have vested as of the
Termination Date. If, as of the Termination Date or within ninety (90) days
after the Termination Date, CMVT provides written notice to the Employee that
option exercises can resume (this notice is called the “Option Notice”), the
Employee shall have one hundred twenty (120) days after the Termination Date to
exercise the Employee’s CMVT options. If, within the ninety (90) day period
following the Termination Date, the Option Notice has not been sent by CMVT, the
Employee shall have thirty (30) days after the date of the Option Notice to
exercise Employee’s CMVT options. In no event shall the extension of the
Employee’s stock option exercise period extend beyond 10 years from the original
date of grant of the Employee’s stock options. CMVT will send the Option Notice
to the Employee at the address it has in its records (or any future address with
respect to which you have provided written notice to CMVT) when the prohibition
on the exercise of stock options ceases to be in effect. CMVT will provide
written notice to ESOP Trust Company of the terms of this Paragraph 7.

 

  8. On or prior to the Termination Date, the Company will deliver to Employee a
final accounting, pursuant to which the Company shall:

 

  8.1 Deliver to the Employee a letter, addressed to Klal insurance company,
instructing that all sums accrued in the Employee’s Managers’ Insurance Policy,
including all payments and contributions by the Company and the Employee in
respect of severance pay accruals and compensatory payments, shall be released
to the Employee;

 

  8.2 Deliver to the Employee a letter, addressed to Analyst continuing
education fund, instructing that all sums accrued in Employee’s continuing
education fund, including all payments and contributions by the Company and
Employee in respect of continuing education fund payments, shall be released to
Employee;

 

  8.3 The Company shall redeem all vacation days accrued by Employee as of the
Termination Date, calculated on the basis of Employee’s base salary (not
including fringe benefits and social payments).

 

  9. All amounts paid and benefits released to the Employee under this
Agreement, shall be subject to (i) the Employee signing a Letter of Waiver and
Release, in the form attached hereto as Appendix A on the Termination Date, and
(ii) the Employee’s satisfaction of all of Employee’s obligations under this
Agreement.

 

  10. The Employee hereby acknowledges, represents and warrants that:

 

  10.1 The Employee has carefully reviewed this Agreement, has obtained the
advice of his own independent legal counsel in connection with the negotiation
and execution of this Agreement and fully and completely understands all of his
rights and obligations under this Agreement and is signing this Agreement of his
own free will and without any duress, after having read and fully understood its
contents and implications.

 

  10.2 The payment of the amounts and the release of the benefits to the
Employee as set forth in this Agreement shall forever release and discharge the
Company, and any and all persons and entities directly or indirectly affiliated
with the Company, from any and all direct or indirect claims, demands and causes
of action of any kind whatsoever arising out of or in connection with the
Employment Agreement, this Agreement and otherwise in connection with the
Company’s employment of the Employee.

 

  10.3

The Employee does not now have, and will not at any time in the future, make or
raise any direct or indirect claim, demand or cause of action of any kind
whatsoever against

 

3



--------------------------------------------------------------------------------

 

the Company or any and all persons and entities directly or indirectly
affiliated with the Company, including, without limitation, any employee,
officer, director or other person acting for or on behalf of any of the
foregoing.

 

  11. The Employee hereby acknowledges, agrees and declares, that certain rights
and obligations under the Employment Agreement survive termination of his
employment with the Company, including, without limitation, Sections 19, 24, 25,
26 and 27 of the Employment Agreement.

 

  12. The Company shall indemnify the Employee against any third party claims
based on actual or alleged good faith actions or omissions performed by the
Employee in his capacity as an employee of the Company to the extent permitted
under applicable law.

 

  13. Each of the parties hereby acknowledges, represents and undertakes to keep
this Agreement in complete confidence, and not to disclose the existence or the
contents of this Agreement to any third party (except legal counsel and/or tax
advisors).

 

  14. For the avoidance of doubt, nothing in this agreement shall prevent the
Company from seeking redress from the Employee if the Company (including any
affiliate of the Company) suffers material and demonstrable harm as a result of
the Employee’s wrongful acts or omissions, including, without limitation, the
Employee committing (i) a material violation of applicable law, (ii) willful
misconduct or gross negligence, (iii) a material violation of an applicable
Company policy or procedure or (iv) fraud, embezzlement, theft or material
dishonesty against the Company.

 

  15. The Company hereby acknowledges, represents and warrants that this
Agreement has been and constitutes a legally binding Agreement fully enforceable
against the Company in accordance with its terms.

In Witness whereof, the parties have signed this Agreement as of the date first
set forth above.

 

/s/ Yaron Tchwella

   

/s/ Lance Miyamoto

Employee     Comverse, Inc.     By: DEC 19, 2007     Title: EVP HUMAN RESOURCE

 

4



--------------------------------------------------------------------------------

Appendix A - Letter of Waiver and Release

Letter of Waiver and Release

I, Yaron Tchwella (Israel ID Number 56470685), hereby acknowledge, declare and
confirm the following:

 

1. I am signing this document of my own free will and after being made fully
aware of all my rights. I understand that this document is a legally binding
document that relates to rights, benefits and payments to which I am entitled
under law. Prior to signing this document, I have read it carefully and I have
consulted with such experts, including legal counsel, as I have deemed
appropriate.

 

2. I have received from the company, Comverse Inc. (the “Company”, which term
shall include any and all persons and entities directly or indirectly affiliated
with Comverse Inc., including without limitation any employee, officer, director
or other person acting for or on behalf of any of the foregoing), on or before
the date hereof, all that is due to me and everything to which I am entitled
from the Company, both in respect of my employment with the Company and in
connection with the termination of my employment with the Company, including
without limitation, all salary payments, pay in lieu of annual vacation,
severance pay, full and regular contributions to my Managers’ Insurance Policy
and to my Educational Fund, recreation pay, sick leave pay, tuition fees and any
other sums which may be due or otherwise payable to me under applicable law and
regulation, by virtue of any agreement or custom or by virtue of any other
grounds.

 

3. In connection with the termination of my employment with the Company, I have
received from the Company additional payments above and beyond those payments to
which I am entitled and which are payable to me under applicable law and
regulation, by virtue of any agreement or custom or by virtue of any other
grounds.

 

4. Subject to my rights and the performance of the Company’s obligations to me
under the Agreement dated December     , 2007 (the “Agreement”), I hereby
release the Company from any and all obligations towards me arising out of or in
connection with my employment with the Company and/or the termination of my
employment with the Company. I represent and warrant that I do not have any
claim against or demand upon the Company and neither I, nor any person acting in
my name or as my representative shall in the future make any claim against or
demand upon the Company arising out of or in connection with any matter related
to my employment with the Company or the termination of my employment with the
Company.

 

5. Subject to my rights and the performance of the Company’s obligations to me
under the Agreement, I undertake not to commence, participate in or voluntarily
provide assistance in connection with any grievance, action, suit or proceeding
against the Company before any court, administrative agency or other tribunal,
nor shall I directly or indirectly encourage any other person to engage in any
such activities. In the event that I am served with or otherwise receive a
summons, subpoena or any other legal notice requiring me to provide assistance
in connection with any grievance, action, suit or proceeding against the Company
before any court, administrative agency or other tribunal, I shall notify the
Company of such service or receipt, by sending a copy of such summons, subpoena
or legal notice by hand delivery or by registered mail within 5 (five) days of
such service or receipt.

 

5



--------------------------------------------------------------------------------

6. Subject to payment of the amounts set forth in Section 5(d) of the Agreement,
I (i) release, acquit and forever discharge the Company and its affiliates,
including, without limitation, Comverse Technology, Inc., from any and all past,
present and future claims, demands, debts, obligations, payments, liabilities,
damages, promises and/or losses of every nature, character and description
whether grounded in law or in equity, in contract, tort or otherwise, whether
known or not known, arising out of or relating to the Expired Stock Options,
(ii) waive any and all rights, claims or cause of action, against the Company or
any of its affiliates, including, without limitation, Comverse Technology, Inc.,
arising out of or relating to the Expiring Options, (iii) agree not to file any
action, claim or suit or otherwise initiate any proceeding against the Company
or any of its affiliates, including, without limitation, Comverse Technology,
Inc., arising out of or relating to the Expiring Options, and (iv) acknowledge
that the Expiring Option Payment is being paid to me in reliance on the
foregoing releases and waivers.

 

7. If I violate the requirements of the restrictive covenants set forth in
Section 25 of the Employment Agreement, then in addition to all remedies in law
and/or equity available to the Company, I shall forfeit all the cash payments
that may have accrued but not been paid under Section 5 the Agreement and I
shall immediately pay to the Company an amount in cash equal to any cash
payments previously paid to me under Section 5 of the Agreement, without regard
to any taxes that may have been deducted from such amount.

 

8. I am, and shall continue to be, legally bound by such of the terms and
conditions of my Employment Agreement with the Company and the Agreement, which
according to their terms survive the termination of my employment with the
Company, including without limitation, all of my obligations relating to
confidentiality, non-competition and inventions set forth therein.

 

9. I am fully aware of all of my rights and I acknowledge, declare, confirm and
agree to all that is stated above.

 

 

Yaron Tchwella Date:  

 

 

6



--------------------------------------------------------------------------------

APPENDIX B

Deferred Stock Awards

 

January 26, 2007      -      40,000 DSUs May 30, 2007      -      41,364 DSUs

Restricted Stock Awards

50,000 shares vested on July 31, 2007

Options

 

Number of Shares    Exercise Price

10,204

   $ 10.52   

3,469

      $ 10.52

150,000

      $ 14.68

20,000

   $ 16.70   

50,000

   $ 22.39   

50,000

   $ 24.04   

 

7